DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US Patent Application Publication no. 2010/0152912, in view of Moss, US Patent Application Publication no. 2011/0112780.
Regarding claims 1, 3, 7, 8, 10, 14 and 15, Huang discloses an electronic device comprising: 
a communicator; 
a memory storing one or more instructions [microcontroller inherently includes memory for storing one or instructions, paragraph 0048]; and 
at least one processor [microcontroller, paragraph 0048] configured to execute the one or more instructions stored in the memory to: 

obtain an amount of power consumed by the external device during operation when the external device operates in the idle state [idle power consumption of an appliance is measured and stored, paragraph 0044],
generate a signal for controlling the external device based on the obtained amount of power [recognizing that an appliance is in an idle mode based on the measured idle power consumption and generating a signal to shut off power to the appliance, via a relay, if it is determined to be in an idle mode for a predetermined amount of time, paragraphs 0045 and 0057], and 
control the communicator to transmit the generated signal to the external device [a signal is provided to a relay to selectively turn on or turn off power to the appliance, paragraphs 0045 and 0057].
Huang further discloses that when measuring an idle power consumption of the appliance, the appliance is determined to be in an idle mode based on a user key press indicating that the appliance is in an idle state.  Huang does not disclose using a noise sensor to detect that the appliance is in an idle mode.  Like Huang, Moss discloses a system for measuring idle power consumption of an appliance.  Moss further discloses that a noise sensor may be used to detect the operating mode of an appliance [paragraphs 0024 and 0025].  Since it was known in the art before the effective filing date of the claimed invention to use a noise sensor to detect an appliance operating mode, it would have been obvious to one of ordinary skill in the art to use a noise 
	Regarding claims 2 and 9, Huang further discloses that the amount of power consumed by the external device during operation in the idle state is obtained based on at least one of: a time period during operation of the external device in the idle state, or information about the amount of power consumed by the external device for a certain time period during operation of the external device in the idle state [predetermined amount of time consuming power at an idle amount, paragraph 0045].
	Regarding claims 4 and 11, Huang further discloses that the amount of power consumed by the external device during operation in the idle state is substantially equal to an amount of power consumed by the external device while the external device continuously operates in the idle state from a first time point until a current time point [predetermined amount of time consuming power at an idle amount, paragraph 0045].
	Regarding claims 5 and 12, Moss further discloses that determining of whether the external device operates in the idle state comprises: identifying the external device corresponding to the sensed noise; obtaining information about characteristics of the sensed noise, wherein the characteristics correspond to at least one operation state of the identified external device; and determining an operation state of the external device corresponding to the sensed noise based on the information about the characteristics of the sensed noise [paragraphs 0024-0028].
	
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US Patent Application Publication no. 2010/0152912 and Moss, US Patent .
Huang and Moss, as described above, disclose controlling an appliance based on a detection that it is operating in an idle mode.  Huang and Moss do not specifically disclose determining based on an operation pattern whether the appliance will operate in the idle mode for at least a period of time and controlling the appliance based on the determining.  Like Huang and Moss, Bowers discloses controlling an appliance based on determining that the appliance is operating in an idle mode.  Specifically, Bowers discloses generating appliance power models based on historical usage patterns and controlling power supplied to appliances based on the power models [paragraphs 0060-0063, 0079, 0110 and 0133].  Since it was known in the art to control power supplied to appliances based on power models generated using historical usage patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the Huang and Moss appliances based on power models generated using historical usage patterns in order to increase the accuracy and efficiency of appliance power control decisions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lai et al., US Patent Application Publication no. 2015/0355656 discloses detecting an appliance operating in an idle mode and deactivating power supply to the appliance when operating in the idle mode for a period of time.
Liu, US Patent Application Publication no. 2011/0302433 discloses disconnecting power supply to an appliance when the appliance has operating in an idle mode for a period of time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        June 18, 2021